                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


MARK NASATIR, et al                            )
                                               )
v.                                             )       Case No. 3:20-1047
                                               )       Crenshaw/Holmes
PEGGY D. MATHES                                )


                                             ORDER

        A subsequent case management conference is scheduled in this case for September 23,

2021.   Due to unforeseen circumstances, the subsequent case management conference is

RESCHEDULED for 1:00 p.m., Wednesday, November 17, 2021. By no later than seven (7)

days in advance of the subsequent case management conference, the parties must file a joint status

report, which contains at least the following information: (i) details of the parties’ progress toward

completion of fact discovery, including the status of written discovery, whether depositions have

been scheduled, and whether there are any known or anticipated discovery disputes; (ii) details of

the parties’ attempts at resolution of the case, including whether the parties have engaged in

settlement discussions and whether ADR is requested or anticipated; (iii) whether there are any

known or anticipated matters that require or may require action by the Court, including a brief

description of any such matters; and, (iv) any other case management details or issues that the

parties wish to bring to the Court’s attention. Counsel are equally responsible for initiating

discussion of these matters for preparation of the joint status report.

        It is SO ORDERED.


                                                       ____________________________________
                                                       BARBARA D. HOLMES
                                                       United States Magistrate Judge




     Case 3:20-cv-01047 Document 29 Filed 09/15/21 Page 1 of 1 PageID #: 135
